                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

TERRANCE JOHNSON                *                            NO. 18-1190
                                *
VERSUS                          *
                                *
MARLIN N. GUSMAN, GARY MAYNARD, *
NICOLE HARRIS, JANE DOE AND     *                            SECTION
JOHN DOE                        *
                                *
* * * * * * * * * * * * * * * *

                                  ANSWER AND DEFENSES

       NOW INTO COURT, through undersigned counsel come defendants, Marlin N. Gusman,

the Sheriff of Orleans Parish and Nicole Harris, who answer petitioner's Complaint as follows:

                                 AFFIRMATIVE DEFENSES

                                          FIRST DEFENSE

       The Complaint fails to state a claim against the defendants upon which relief can be

granted.

                                      SECOND DEFENSE

       The Court is without jurisdiction in this matter, inasmuch as there is no diversity of

citizenship between the parties hereto.

                                          THIRD DEFENSE

       The Court is without jurisdiction in this matter, inasmuch as the amount of controversy

exclusive of interests and costs does not exceed the sum and value of $75,000.00

                                      FOURTH DEFENSE

       Defendants categorically paragraph by paragraph alleges and avers as follows:
                                                  I.


    The allegations of paragraph 1 of the complaint are denied for lack of sufficient information

to justify a belief therein.


                                                 II.


    The allegations of paragraph 2 of the complaint are admitted only as to the status of these

defendants. All other allegations are denied.


                                                III.


    The allegations of paragraph 3 of the complaint are not directed to these defendants and

therefore require no response. To the extent a response is required, same is denied.


                                                IV.


    The allegations of paragraph 4 of the complaint are admitted only as to the status of these

defendants. All other allegations are denied.


                                                V.


    The allegations of paragraph 5 of the complaint are denied for lack of sufficient information

to justify a belief therein.


                                                VI.


    The allegations of paragraph 6 of the complaint are denied for lack of sufficient information

to justify a belief therein.
                                             VII.


    The allegations of paragraph 7 of the complaint are denied in that it states a legal opinion or

conclusion of law.


                                            VIII.


    The allegations of paragraph 8 of the complaint are denied in that it states a legal opinion or

conclusion of law.


                                              IX.


    The allegations of paragraph 9 of the complaint are denied for lack of sufficient information

to justify a belief therein.


                                               X.


    The allegations of paragraph 10 of the complaint are denied for lack of sufficient information

to justify a belief therein.


                                              XI.


    The allegations of paragraph 11 of the complaint are denied.


                                             XII.


    The allegations of paragraph 12 of the complaint are denied.


                                            XIII.


    The allegations of paragraph 13 of the complaint are denied.
                                           XIV.


    The allegations of paragraph 14 of the complaint are denied.


                                            XV.


    The allegations of paragraph 15 of the complaint are denied for lack of sufficient information

to justify a belief therein.


                                           XVI.


    The allegations of paragraph 16 of the complaint are denied.


                                          XVII.


    The allegations of paragraph 17 of the complaint are denied.


                                         XVIII.


    The allegations of paragraph 18 of the complaint are denied.


                                           XIX.


    The allegations of paragraph 19 of the complaint are denied.


                                            XX.


    The allegations of paragraph 20 of the complaint are denied.


                                           XXI.


    The allegations of paragraph 21 of the complaint are denied.
                                          XXII.


   The allegations of paragraph 22 of the complaint are denied.


                                         XXIII.


   The allegations of paragraph 23 of the complaint are denied.


                                         XXIV.


   The allegations of paragraph 24 of the complaint are not directed to these defendants and

therefore require no response. To the extent a response is required, same is denied.


                                          XXV.


   The allegations of paragraph 25 of the complaint are denied.


                                         XXVI.


   The allegations of paragraph 26 of the complaint are denied.


                                        XXVII.


   The allegations of paragraph 27 of the complaint are denied.


                                       XXVIII.


   The allegations of paragraph 28 of the complaint are denied.


                                         XXIX.


   The allegations of paragraph 29 of the complaint are denied in that it states a legal opinion or

conclusion of law.
                                           XXX.


    The allegations of paragraph 30 of the complaint are denied.


                                          XXXI.


    The allegations of paragraph 31 of the complaint are denied.


                                        FIFTH DEFENSE

        The Court is without jurisdiction as to all claims asserted by the complainant in this

matter, inasmuch as the Complaint fails to state a proper claim of relief under the Constitution of

the United States or any United States statute.

                                        SIXTH DEFENSE

        Defendants herein plead that any action taken by them was done in good faith and with

probable cause, without malice and under laws believed to be constitutional.

                                      SEVENTH DEFENSE

        That the complaint by virtue of his own actions and conduct was guilty of negligence

and/or contributory negligence and/or assumption of the risk, all of which will be more fully

shown at the trial of this matter.

                                       EIGHTH DEFENSE

        Defendants aver that at all times herein, their actions were reasonable, justified and

legally permissible under the circumstances.

                                        NINTH DEFENSE

        Defendants specifically plead that they are entitled to and protected by the qualified

immunity afforded to public officials for acts committed during the course of their official duties.
                                        TENTH DEFENSE

        Despite having adequate and reasonable opportunity to do so, complainant failed to

mitigate his damages so that any recovery sought herein should be reduced or be precluded

entirely.

                                     ELEVENTH DEFENSE

        In the alternative, defendants aver that plaintiff’s damages, if any, were caused or

contributed to by other persons or parties over whom these defendants exercise no authority

jurisdiction or control and for whose actions they are not legally responsible.

                                      TWELFTH DEFENSE

        As a political subdivision of the State of Louisiana, defendants are entitled to and hereby

plead the statutory limitation of liability, costs and interest contained in LSA-R.S. 13:5106 and

LSA-R.S. 13:5112, as well as any other statutory or jurisprudential limitation of liability, costs,

and interest available to defendants under the law.

                                   THIRTEENTH DEFENSE

        As a political entity defendants are entitled to and hereby plead the statutory limitation of

liability as provided for in LSA-R.S. 9:2798.1.

        WHEREFORE, defendants pray that this answer be deemed good and sufficient and after

due proceedings there be judgment herein dismissing complainant’s Complaint with prejudice at

his costs.
                                              Respectfully submitted,
                                              ORLEANS PARISH SHERIFF’S OFFICE

                                              ___/s/ Freeman R. Matthews___________
                                              BLAKE J. ARCURI (LSBN 32322)
                                              LAURA C. RODRIGUE (LSBN 30428)
                                              FREEMAN R. MATTHEWS (LSBN 9050)
                                              Orleans Parish Sheriff’s Office
                                              2800 Perdido St.
                                              New Orleans, LA 70119
                                              Telephone: 504.493.2107; Fax: 504.202.9454
                                              arcurib@opso.us; rodriguela@opso.us
                                              COUNSEL FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

        I do hereby certify that on this 31st day of January 2019, a copy of the foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be
sent by operation of the court’s electronic filing system. I also certify that a copy of the
foregoing will be sent to all non-CM/ECF participant(s) by United States Mail, properly
addressed and postage pre-paid.

                                                      ___/s/Freeman R. Matthews
